Citation Nr: 0942817	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-03 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, 
characterized as residuals of lumbosacral herniation, status 
post L4-L5 discectomy, to include as secondary to service-
connected residuals of a left medial collateral ligament 
tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.S. and B.G.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to April 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a back disability, characterized as 
residuals of lumbosacral herniation, status post L4-L5 
discectomy, to include as secondary to service-connected 
residuals of a left medial collateral ligament tear.  A 
timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 26, 2009.  A 
copy of the hearing transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to  
the information and evidence necessary to substantiate a  
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A.       §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  The Act and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA is also 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of this 
VCAA-duty-to-notify-notice, VA is required to specifically 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In his substantive appeal and at his hearing, the Veteran 
claimed that current back disability is related to inservice 
injury.  The Veteran has not been provided a notice letter 
regarding VCAA and its applicability to his direct service 
connection claim, although he has received appropriate notice 
with regard to his claim for secondary service connection.  
Proper notice is also required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), informing the Veteran about 
disability ratings and effective dates for the award of 
benefits, and including an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  Such notice must be provided prior to 
the adjudication of this issue.  Mayfield v. Nicholson, 444 
F.3d 1328  (Fed.Cir. 2006).  It is the RO that must insure 
compliance with the notice provisions in the first instance.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Accordingly, this case 
must be remanded.

During his February 2009 hearing, the Veteran testified that 
he had applied for state workers' compensation benefits as a 
result of his lumbar spine pain.  Because VA is on notice 
that there are additional records that may be applicable to 
the Veteran's claim and because these records may be of use 
in deciding the claim, these records are relevant and should 
be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notification and development 
actions required by the VCAA are fully 
complied with and satisfied.  
Specifically, the following should be 
accomplished:  

(a)  Notify the Veteran of the 
information and evidence necessary to 
substantiate his claim; 

(b)  Notify the Veteran of the 
information and evidence he is 
responsible for providing;

(c)  Notify the Veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make  reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain  relevant records from a 
Federal  department or agency; 

(d)  Notify him that he should submit 
such evidence or provide VA with the 
information necessary for VA to obtain 
such evidence on his behalf; and

(e)  Provide the Veteran with an 
explanation as to the information or 
evidence needed to establish disability  
ratings and effective dates for his 
claim.  

2.  After obtaining any necessary 
authorization from the Veteran, contact 
the appropriate state agency and request 
that the records pertinent to a claim for 
workers' compensation for a back injury in 
November 2004 be provided for inclusion 
with the claims folder.  If the request 
records are not available, a negative 
response should be obtained.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
